                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 7:17-CV-189-D


BRENTNIX, et al.,                            )
                                             )
                              Plain.tiffs,   )
                                             )
                      v.                     )              ORDER
                                             )
TIIE CHEMOURS COMPANY FC, LLC, )
et al.,                        )
                                             )
                              Defendants.    )


       On June 26, 2019, defendants moved for a more definite statement [D.E. 127] and filed a

memorandum in support [D.E. 128]. In July 10, 2019, plain.tiffs responded in opposition [D.E. 129].

On July 24, 2019, defendants replied [D.E. 130].

       The court GRANTS defendants' motion [D.E. 127]. Plain.tiffs shall file an amended

complain.t and expressly state whether they are pursuing personal injury claims in this case.

Plain.tiffs' amended complain.t also shall state whether they are pursuing certification of various

subclasses. See [D.E. 130] 2-3. The amended complain.twill help the parties and the court focus

on what is at issue in this case. The amended complain.tis due no later than August 30, 2019.

       SO ORDERED. This _I_ day of August 2019.
